DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 12, 14-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims either refer to “a first storage” or “a second storage” or “a storage reserved…”.  Theses storage(s) are not clearly distinguished form each other except that they store different types of data such as a ledger, and output of an execution of the test transactions.  As such are these different physical storages, or merely different storage types/or files.  Furthermore, regarding storing the output of an execution, is the output the out of the execution of the transaction or the out put of the execution of the analyses?  Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nissan et al. (US 20200410460 A1).
Regarding claim 1, Nissan et al. (US 20200410460 A1) discloses:
a processor-readable non-transitory medium storing processor-issuable instructions configured to: load, from a distributed ledger-based network (DLN) and onto a first storage of a computing node, a ledger of the DLN onto which are recorded prior transactions executed on the DLN, at least by (paragraph [0041 and Fig. 2, which discloses an off-chain (e.g. “a first storage of a computing node”) system that receives/loads transaction data and old smart contract (e.g. “recorded prior transactions executed on the DLN”) from the ledger (e.g. “distributed ledger-based network (DLN)”)
generate, at the computing node, a test transaction to audit a self-executing code segment and/or an account on the DLN, the test transaction configured such that an output of an execution of the test transaction is stored in a second storage at the computing node that is different from the first storage, at least by (paragraph [0044-0047] describes identifying the base transaction path of the base contract/old smart contract related to the input data and simulating a transaction (e.g. generated test 
submit, via the computing node, the test transaction to the self-executing code segment for execution such that the output of the execution is stored in the second storage at the computing node; and analyze the output of the execution to generate a report identifying a restriction imposed by the self-executing code segment on the account and/or transactions involving the account, at least by (paragraph [0047-0057], describes simulating the transactions with the new smart contract and determining the difference if there are any by comparing the result between the old smart contract and the new smart contract)
As per claim 2, claim 1 is incorporated and Nissan further discloses:
wherein no output of the execution is stored in the first storage, at least by (paragraph [0050] which describes the execution of the new smart contract and writing to memory into an account balance, as such the output is into an account balance that is not the first storage)
As per claim 3, claim 1 is incorporated and Nissan further discloses:
wherein the test transaction is configured to redirect to the second storage a "write" operation that is directed to the first storage, Examiner respectfully submits, similarly as explained above, the simulation of the transactions in the off-chain would write into the location of the account balance which respectively would be direct to the second storage)
As per claim 4, claim 1 is incorporated and Nissan further discloses:
wherein the test transaction is further configured such that an input during the execution of the test transaction is read from the first storage but not from the second storage if the input is available at the first storage, at least by (paragraph [0051-0055] which read from a new address provided by the off-chain system (e.g. first storage) which was not read from the base contract (e.g. second storage)
As per claim 5, claim 1 is incorporated and Nissan further discloses:
wherein the processor-issuable instructions are configured to analyze the output of the execution without forking the DLN, at least by ( paragraph [0057] which describes the analysis being provided by an Off-chain system which is done without forking the DLN.)
As per claim 6, claim 1 is incorporated and Nissan further discloses:
further storing processor-issuable instructions configured to receive a plurality of requests, the processor-issuable instructions to load the ledger of the DLN including instructions to load the ledger of the DLN fewer times than a number of the plurality of requests, Examiner submits that its is not clear what these request refer to, Applicant’s specs para. [1007] “a request to evaluate a behavior of a self-executing code segment of the DLN” para. [1008] recites, “the forking the DLN occurs fewer times than a number of requests in the plurality of requests”, as shown above, paragraph [0057] of Nissan describes the ability to evaluate a behavior of a self-executing code segment of the DLN without forking therefore the number of forking will always be less than the number of request for evaluation.)
As per claim 7, claim 1 is incorporated and Nissan further discloses:
wherein: the test transaction is a first test transaction of a plurality of test transactions, and no output of the execution of the first test transaction is stored in a storage reserved for storing an output of an execution of a second test transaction of the plurality of test transactions, the second test transaction being different than the first test transaction, at least by (paragraph [0047] which describes the simulation of a transaction as the first test transaction, and paragraph [0056, 0057, 0059] description running many other transactions (e.g. a second test transaction of the plurality of test transactions) to get a wider/better understanding of the differences between the smart contracts, and Fig. 2, para. 0056-0060 describes the comparison and determined result  as output and does not store such output in any a storage reserved for storing an output)
As per claim 21, claim 1 is incorporated and Nissan further discloses:
wherein the prior transactions include a transfer of a fungible token, at least by (paragraph [0034] which describes a bitcoin (fungible token) monetary system using distributed ledger of the block chain system to provide a monetary system)

Claims 12, 14, 15, 16, 17, 18, 19 recite equivalent claim limitations as 1, 2, 3, 4, 5, 6, 7 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove.  Regarding the additional limitation recited in claim 12, specifically: receiving, at a computing node of a distributed ledger-based network (DLN) and from a requesting device, a request to evaluate an account on the DLN and/or a behavior of a self- executing code segment on the DLN, Nissan further discloses in paragraph [0042] sending, to the requesting device, the report evaluating the account and/or the behavior of the self-executing code segment and/or the account, Nissan further discloses in paragraph [0041] that an output is provided by the off chain system as a result of the comparison, it should be understood that the output is provided to the requestor of the comparison.
As per claim 13, claim 12 is incorporated and Nissan further discloses:
wherein the request to evaluate the account and/or the behavior of the self-executing code segment includes the request to determine a restriction imposed by the self-executing code segment on the account and/or transactions involving the account, at least by (paragraph [0047-0057], describes simulating the transactions with the new smart contract and determining the difference if there are any by comparing the result between the old smart contract and the new smart contract, such differences are restrictions imposed by the self-executing code segment on the account and/or transactions involving the account, and as explained above the indication of performing said comparison would imply that there was a request for such comparison)
As per claim 22, claim 12 is incorporated and Nissan further discloses:
wherein no change is applied to the account in response to the submitting the test transaction to the self-executing code segment, at least by (paragraph [0048] which describes the test transaction of the new smart contract provides the same result as the old smart contract therefore there is no change)
As per claim 23, claim 12 is incorporated and Nissan further discloses:
wherein no change is recorded on the ledger of the DLN in response to the submitting the test transaction to the self-executing code segment., at least by (paragraph [0048] describes identifying if there were no differences (e.g. no change) between the behaviors and mark the smart contracts as identical in the context of this specific transaction)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of Reddy et al. (US 20190303541 A1).
As per claim 20, claim 1 is incorporated and Nissan fails to disclose:
wherein the computing node is a first computing node, the medium further storing processor-issuable instructions configured to transmit a representation of the output of the execution to at least a second computing node as part of a consensus process, 
	However, Reddy teaches the above limitations at least by (paragraph [0091] which describes the process of a computing node demonstrating proof of work (output) from to a second computing node as part of a consensus process)
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Reddy into the teaching of Nissan as they 

Claim24 recite equivalent claim limitations as 20 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove.  
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/07/2022